Citation Nr: 0111920	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-17 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating from an initial grant of 
service connection for post traumatic stress disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1971.  
His awards included the Combat Action Ribbon, Vietnam Cross 
of Gallantry with Palm, 

Vietnam Service Medal with Four Stars, Vietnam Campaign Medal 
with Device and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for post traumatic stress disorder (PTSD) and 
assigned a 30 percent rating from November 1999.


FINDINGS OF FACT

1.  PTSD has been manifested since November 1999 by 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect, disturbances of 
motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships. 

2.  Since November 1999, PTSD has not been productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.


CONCLUSION OF LAW

Since November 1999, the criteria for a 50 percent, but no 
greater than 50 percent, rating for PTSD have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned to his 
service-connected PTSD is inadequate to reflect its current 
level of severity.


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000). This law rewrites the 
38 U.S.C. §§ 5100-5107 "duty to assist" provisions, 
eliminates the well-grounded claim requirement, and requires 
the Secretary to provide additional assistance in developing 
all facts pertinent to a claim for benefits under title 38 of 
the United States Code.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

A review of the claims file shows that the RO has met its 
duty to assist the appellant in the development of this claim 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  By virtue of the Statement 
of the Case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  The veteran has not 
alleged having a claim pending before the Social Security 
Administration.  A VA examination addressing this issue was 
conducted, and a copy of the report is associated with the 
file.  

Accordingly, the Board concludes that the duty to assist was 
satisfied in the present case, under the new law.  Further, 
remanding the claim for additional development under the new 
statute is not necessary, and reviewing the claim as to this 
issue without remanding it is not prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
PTSD was established in a February 2000 rating decision.  A 
30 percent evaluation was assigned for this disability, 
effective in November 1999.  The veteran submitted a notice 
of disagreement with the 30 percent evaluation, which 
initiated the current appeal.

The Board notes that this issue involves the veteran's 
dissatisfaction with the initial rating for his disability 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which 

entitlement to service connection has previously been 
established.  In instances in which the veteran disagrees 
with the initial rating, the entire evidentiary record from 
the time of the veteran's claim for service connection to the 
present is of importance in determining the proper evaluation 
of disability, and staged ratings are to be considered in 
order to reflect the changing level of severity of a 
disability during this period.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

PTSD is evaluated under the General Rating Formula for Mental 
Disorders.  This formula states that a 30 percent rating 
percent evaluation is warranted for the following symptoms: 
Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).

A 70 percent evaluation is warranted for the following 
symptoms: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 

disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The nomenclature employed in 38 C.F.R. § 4.130 is based on 
DSM-IV and rating agencies must be thoroughly familiar with 
this manual to properly implement the directives in Sec. 
4.125 through Sec. 4.129 and to apply the general rating 
formula for mental disorders in Sec. 4.130.  See 38 C.F.R. § 
4.130 (2000).

The Global Assessment of Functioning Scale (GAF) considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness. American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, 4th. ed., (DSM-IV), 46-47 (1994).

A GAF score of 61 to 70 indicates that the examinee has some 
mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with 
some meaningful interpersonal relationships.

A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A GAF score of 41 to 50 indicates that the examinee has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.

A GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school.

A GAF score of 21 to 30 indicates that the examinee's 
behavior is considerably influenced by delusions or 
hallucinations, has serious impairment in communication or 
judgment, or is unable to function in almost all areas of 
life.


The evidence includes the report from a December 1999 VA 
examination.  This examination included a history elicited 
from the veteran of combat service in Vietnam, as the claims 
file was not available for review.  Complaints included 
always having problems sleeping.  He also described being 
irritable and moody and of hearing voices at night at times.  
He described flashbacks, usually triggered or exacerbated by 
loud noises.  He also described nightmares of being attacked 
and chased by the enemy.  He continued to have these 
nightmares two to three times a week.  He indicated that he 
recently started going to the VA mental hygiene clinic, 
having been referred by his medical doctor.  He reported 
continued problems sleeping, only managing about 2 to 3 hours 
a night due to frequent awakening.  He was said to remain 
nervous, anxious and jumpy and would get irritable and upset 
easily.  He stayed withdrawn and depressed and did not want 
to be around people.  

Regarding employment, he was noted to work full time at a 
county courthouse doing maintenance work.  He had been 
working this job for the past five years and claimed he could 
do this work because he is alone most of the time.  He gave a 
history of previous employment working for five years on a 
tugboat as a deck hand and maintenance.  He described being 
able to hold a job if he primarily works alone.  Socially, he 
was married to his wife for 18 years, with one son.  He 
described the marriage as fine but with some problems off and 
on due to his temper and mood swings.  Other pertinent 
history included his having an 11th grade education and no 
legal problems except for a DUI in the past.  

On examination, he was casually dressed and fairly well 
groomed.  He was alert and oriented times three.  He was 
fairly cooperative throughout the examination.  His speech 
was spontaneous, coherent and relevant.  He had no evidence 
of psychosis and he denied delusions or paranoia.  His mood 
was anxious, irritable and depressed.  His affect was 
constricted.  He denied acute suicidal ideations or intent 
but expressed a sense of helplessness and hopelessness.  At 
times he would get upset easily.  He reported having 
recurrent bouts of nightmares and flashbacks as well as mood 
swings.  He denied homicidal thoughts but admitted to getting 
upset 

easily.  His insight and judgment was fair, as were cognitive 
functions.  He was capable of managing his benefits.  The 
Axis I diagnoses included PTSD, chronic, moderate, with 
symptoms manifest and depressive disorder not otherwise 
specified secondary to PTSD with anxiety symptoms.  His Axis 
IV impression included problems relating to primary support 
group, job problems, health problems and other social and 
environment problems.  His GAF score was 53.

VA treatment records from November 1999 to February 2000 
revealed that the veteran was referred to the mental health 
clinic in November 1999 when he was treated for hand pain and 
described problems of not sleeping at night, dreams of the 
war and depression.  On initial mental health consultation 
the same day, he complained of paranoia, poor sleep and 
dysphoric mood.  An addendum to the consult on the same date 
included admissions that he suffered flashbacks and auditory 
hallucinations, as well as nightmares about tour of duty.  He 
described increased difficulty coping with his job and 
getting along with his wife and family.  He also described 
increased depression and nightmares and wanted help.  

A December 1999 intake evaluation sheet described symptoms 
such as nightmares so severe that he and his wife slept in 
separate beds for her safety and sounder sleep, due to his 
problems of yelling and tossing in his sleep.  He described 
multiple jobs and difficulty getting along.  At present he 
worked independently in maintenance.  He reported exaggerated 
startle response and mild flashbacks and intrusive thinking.  
He described the nail guns used at work sounding like machine 
gunfire as triggering flashbacks.  He was also upset by the 
sound of low flying planes.  He described panic attacks 
around crowds and said he rarely leaves home except for work.  
He also described survivor guilt associated with having been 
involved in fighting with high casualties.  He was noted to 
be recently taking Zoloft, which he felt helped his mood 
swings, but there were concerns about whether it caused some 
possible cardiac problems back in November.  He was also 
taking olanzapine, but complained that it did not help his 
sleeping problems.  His living arrangements were in his own 
house with his wife and son and he described a good 

relationship with them.  He described having no close friend 
and being reclusive.  He had relatives nearby but did not 
socialize with them as he would not go to their houses on 
holidays.  His hobbies were fishing and reading.

Findings on a second intake evaluation in January 2000 
included poor sleep due to nightmares of Vietnam, flashbacks 
during the day, easy irritability and reclusiveness.  He also 
complained of occasional survivor guilt and feelings that he 
would be better off dead.  The veteran claimed he had these 
problems since his return from Vietnam, but had never had 
treatment until this time.  His living arrangements were that 
he lived with his wife and son.  He enjoyed doing yard work, 
reading and staying around the house.  His siblings lived in 
the area, but he didn't see them often.  His mother also 
lived close by.  He denied having close friends.  He 
acknowledged a past history of alcohol abuse, but hadn't any 
for 18 years.  He gave a history of various jobs in the past, 
from plumber to maintenance and described his current job of 
working for the county in maintenance as his best job.  He 
described a faith in God but did not attend church.  On 
mental status examination he appeared normal and clean with 
no evidence of alcohol use.  He was fully oriented and fully 
in contact with reality.  His affect was quiet, serious and 
guarded.  He was angry at times and pessimistic about the 
future and life in general.  He described foreboding for the 
future.  He was cooperative in answering questions and was 
friendly in the examiner's presence, but admitted to being 
easily irritated.  His judgment was average and insight was 
fair.  His memory assessment was normal and he was assessed 
as a low risk for suicide, although he admitted thinking 
about it sometimes, but with no plan.  He described himself 
as a pretty good person, shy and angry most of the time.  The 
diagnoses included PTSD, chronic, early onset, and a GAF 
score of 60.  

A January 2000 post intake progress note revealed the veteran 
as very anxious when he has to come and that he feels better 
after getting things off his chest.  He was beginning to 
understand his symptoms better and continued having 
nightmares and flashbacks, even with the olanzapine, but 
admitted that they were less intense.  He had returned to 
taking Zoloft, having realized it did not cause a heart 
attack.  He 

admitted to some times when his survivor guilt is bad enough 
that he becomes depressed enough to think about suicide, but 
denied any plans to carry it out.  He discussed survivor 
guilt as related to his pessimism that bad things were going 
to happen to him.  The assessment continued to be PTSD, 
chronic, early onset, and sleep disturbance.

A February 2000 progress note described the veteran as doing 
better, sleeping better and feeling somewhat relieved and 
secure now that he had an understanding about the nature of 
PTSD and its symptoms.  He was notably very quiet and did not 
say much.  His survivor guilt was addressed, as were his 
problems with communication and anger control.  He was noted 
to be interested in and benefited from lecture and education 
and some therapeutic techniques could be introduced during 
those times to help him deal with his memories, feelings of 
worthlessness and guilt.  

Upon review of the evidence, and application of the pertinent 
laws most favorable to the veteran, the Board finds that, 
based on the evidence of record, the veteran's symptoms 
associated with his service connected PTSD warrant an 
evaluation of 50 percent for the period beginning on November 
1999.  The symptoms are productive of occupational and social 
impairment due to symptoms such as disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships. 

The veteran's symptoms were shown to result in difficulty 
maintaining effective work and social relationships.  While 
he was gainfully employed full time for five years, this job 
was notably a solitary one that did not involve much human 
contact, and his prior work history suggested that he did 
have problems holding positions that did not allow for 
solitude.  Socially, while he was said to be in a 
satisfactory marriage and had a good relationship with his 
son, his symptoms were noted to prevent him from attending 
social functions with other close relatives outside of his 
house, and he was described as reclusive with no close 
friends.  He was also noted to avoid church, despite 
exhibiting a strong religious faith.  These manifestations, 

along with the GAF scores recorded in December 1999 and 
January 2000, are consistent with a 50 percent disability 
rating under the General Rating Formula.

However, the Board concludes that the evidence does not 
reveal the manifestation of symptoms, such as obsessional 
rituals, illogical speech, nearly continuous panic attacks, 
neglect of personal appearance and hygiene, or the inability 
to establish and maintain effective relationships, that would 
warrant assignment of a 70 percent rating at any time during 
the period in question.  To the contrary, the findings of the 
PTSD examination and the two intake evaluations revealed the 
veteran to present himself well in appearance; his memory and 
judgment were within normal limits and he had no signs of 
psychosis.  The Board finds, based upon the entire record, 
that the veteran's disability picture since November 1999 
does not more nearly approximate the criteria for a 70 
percent rating.  See 38 C.F.R. § 4.7.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating above 50 percent at any 
time since November 1999.


ORDER

Entitlement to a 50 percent disability rating, but no higher, 
from an initial grant of service connection for PTSD is 
granted, subject to the regulations governing the payment of 
monetary awards.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

